Citation Nr: 1030895	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-31 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from February 1970 to September 1981.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a June 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the Veteran's service-connection claims 
for bilateral hearing loss and tinnitus. 

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Lincoln RO in July 
2009.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In September 2009, the Board issued a decision addressing the 
issues on appeal.  However, less than 90 days after the appeal 
was originally certified to the Board, the Board received 
additional evidence from the Veteran that was pertinent to his 
claims that was not associated with the claims file at the time 
the Board issued its decision.  As such, in March 2010, the Board 
vacated its September 2009 decision, and remanded both issues to 
the agency of original jurisdiction for consideration of the 
newly submitted evidence and readjudication.  Such was achieved, 
and the Veteran's claims file has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The record shows by clear and unmistakable evidence that the 
Veteran's bilateral hearing loss pre-existed his enlistment in 
1970.

2.  The evidence of record does not show that the Veteran's 
bilateral hearing loss increased in severity during his active 
duty service from 1970 to 1981.  

3.  The evidence of record does not show by clear and 
unmistakable evidence that the Veteran's tinnitus pre-existed his 
enlistment in 1970.
4.  The evidence of record does not demonstrate that a 
relationship exists between the Veteran's tinnitus and his active 
duty military service.


CONCLUSIONS OF LAW

1.  With respect to the Veteran's hearing loss, the statutory 
presumption of soundness on enlistment has been rebutted by clear 
and unmistakable evidence of a pre-existing bilateral hearing 
loss disability.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 
38 C.F.R. § 3.304 (2009).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A.          §§ 1110, 1111, 1131, 1132, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

3.  With respect to the Veteran's tinnitus, the statutory 
presumption of soundness on enlistment has not been rebutted by 
clear and unmistakable evidence.  38 U.S.C.A.  §§ 1111, 1132 
(West 2002).

4.  The Veteran's tinnitus was not incurred in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

As noted above, the Board remanded the Veteran's claims in a 
March 2010 decision for consideration of additional evidence and 
readjudication.  In an April 2010 supplemental statement of the 
case (SSOC), the VA Remand and Rating Development Team discussed 
the Veteran's additionally submitted evidence, and denied both of 
the Veteran's service-connection claims.  

Thus, the Board's remand instructions have been fully complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in May and August 2008.  To the extent 
that the Veteran may not have been provided with complete notice 
until after the initial adjudication, the Board finds that there 
is no prejudice to him in proceeding with the issuance of a final 
decision.  Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's claims in September 2008 and April 
2010.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

The Board also notes that the Veteran's service treatment 
records, and post-service  VA and private treatment records have 
been associated with the Veteran's claims file.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include any other medical records, that could be 
obtained to substantiate his service-connection claims.  The 
Board is also unaware of any such outstanding evidence. 

With respect to the VA examination conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
hearing loss disability and tinnitus claims.  The Veteran was 
provided with a VA audiological examination in June 2008.  The 
examination report reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current complaints, 
conducted an appropriate audiological examination, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The report included audiological 
testing of the Veteran, to include puretone threshold readings as 
well as speech recognition scores.  Additionally, the examiner 
supplemented his June 2008 examination report with an Addendum in 
September 2008, which included additional supporting rationale 
for his overall conclusions.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions as to the issues 
on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative, 
and he testified before the undersigned at a July 2009 personal 
hearing.

Accordingly, the Board will address the merits of the claims.

Bilateral hearing loss

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).    

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.      38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R.     § 3.306 (2009).  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. West, 12 
Vet. App. 254, 258 (1999) [noting that the "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy than 
that of "clear and unmistakable evidence"].  It is an 
"onerous" evidentiary standard, requiring that the preexistence 
of a condition and the no-aggravation result be "undebatable."  
See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches only 
where there has been an entrance examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, 
VA's General Counsel noted that "[u]nder the language of [38 
U.S.C. § 1111], VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service."

Cases in which the condition is noted on entrance are, however, 
still governed by the presumption of aggravation contained in 38 
U.S.C. § 1153 [as opposed to that applicable under 38 U.S.C. § 
1111 where the complained of condition was not noted on entrance 
into service].  This statute provides that a pre-existing injury 
or disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.     38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2009).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.             
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2009).  Additionally, the occurrence of symptoms, in the absence 
of an increase in the underlying severity, does not constitute 
aggravation of the disability.  See Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation is characterized by an increase in the severity of a 
disability during service, and a finding of aggravation is not 
appropriate in cases where the evidence specifically shows that 
the increase is due to the natural progress of the disease. 
Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown,     4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.
The Board initially observes that the Veteran currently has 
bilateral sensorineural hearing loss, so the matter of the 
existence of the disability is not in dispute.         See the 
June 2008 VA examiner's report, pages 3 and 4.   

The record indicates that bilateral hearing loss was noted on the 
Veteran's July 1969 enlistment medical examination.  Audiological 
testing at the examination demonstrated left ear hearing 
thresholds of 45 Db and 40 Db at 3000 and 4000 Hz respectively, 
and right ear hearing thresholds of 30 Db and 60 Db at 3000 and 
4000 Hz respectively.   The Veteran was placed on an "H-2" 
profile due to this hearing deficit.   See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) [observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of the 
veteran on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of medical 
fitness for retention in the military service); the "H" 
reflects the state of the "hearing and ear".]

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998). There is clear and 
unmistakable evidence that a hearing loss disability pre-existed 
the Veteran's military service.  Thus, the statutory presumption 
of soundness is rebutted with respect to the Veteran's bilateral 
hearing loss disability.  See 38 U.S.C.A.        § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2009).

The Board must next determine whether the Veteran's pre-existing 
hearing loss increased in severity during his active military 
service, thereby triggering the presumption of aggravation.  See 
Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of 
aggravation is generally triggered by evidence that a pre-
existing disability has undergone an increase in severity in 
service]; see also Sondel v. West, 13 Vet. App. 213 (1999).
As noted above, aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or intermittent 
flare-ups of a pre-existing disease during service are not 
sufficient to be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.          
See Jensen and Hunt, both supra.  

The Veteran asserts that his bilateral hearing loss became worse 
during his active duty service due to exposure to loud noises 
from high-pitched whining motors as a computer repairman.  See 
the July 2009 hearing transcript, pages 8 and 9.  Crucially 
however, the Veteran underwent an audiometric examination just 
months before his separation from service in May 1981, which 
revealed no change in hearing acuity from the deficits noted upon 
enlistment.  Indeed, the treating physician pertinently noted on 
the May 1981 Consultation Sheet that the Veteran's "audiogram 
done today is not much, if any, worse than Induction audiogram 
done 1970 at the 1000 and 2000 levels," and that the "higher 
levels [were] also quite similar on paper."  The physician 
diagnosed the Veteran with "stabilized hi-tone neurosensory 
hearing loss."  See the May 7, 1981 Consultation Sheet.

There is only one medical opinion of record that addresses the 
matter of aggravation.  Upon review of the Veteran's service 
records, and upon examination of the Veteran's hearing, the June 
2008 VA examiner pertinently opined that the Veteran's bilateral 
hearing loss was "less likely as not" caused by or a result of 
military noise exposure.  The examiner based this opinion on his 
experience and expertise as a licensed audiologist, as well as 
the above-described service records.  The examiner specifically 
found that "a bilateral high frequency hearing loss was present 
at enlistment and there was no progression from enlistment to 
separation from service."  See the June 2008 VA examiner's 
report, page 4.  

The Board acknowledges the opinions proffered by R.C., the 
Veteran's audiologist, in June 2008 and August 2009 which relate 
the Veteran's current hearing loss disability to noise exposure 
incurred during his military service.  Crucially however, these 
opinions are not responsive to the inquiry currently before the 
Board, namely whether a pre-existing hearing loss disability was 
aggravated by military service beyond its normal progression.  
Moreover, R.C. provided no clinical rationale in support of his 
opinions, and failed to acknowledge or explain the Veteran's 
audiological findings recorded at entry into active duty.  As 
such, the Board affords the nexus opinions of Dr. R.C. little, if 
any, probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]

There is no other medical evidence of record contrary to the 
conclusions of the June 2008 VA examiner.  The Veteran has had 
ample opportunity to secure competent medical evidence in his 
favor and submit the same to VA.  He has not done so.                   
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

The only other evidence in the claims file alleging that the 
Veteran's pre-existing bilateral hearing loss was aggravated 
during service is the Veteran's own statements.  While the 
Veteran is competent to indicate that his hearing worsened in 
service, the contemporaneous objective medical evidence of record 
clearly demonstrates that the Veteran's hearing loss remained 
essentially unchanged during service.  The Veteran's subjective 
opinion is far outweighed by the objective contemporaneous 
audiology test results, as well as by the more recent VA 
examiner's opinion.  

Because the evidence of record indicates that there was no 
increase in disability during service, the Board finds that the 
presumption of aggravation is not for application.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
Thus, service connection is not warranted.




Tinnitus

The law and regulations generally pertaining to service 
connection and the presumption of soundness are detailed above 
and need not be repeated.

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009).   

Analysis

The Board initially notes that unlike the Veteran's pre-existing 
bilateral hearing loss, which was identified via audiological 
test results on the Veteran's 1969 enlistment examination, the 
Veteran's currently diagnosed tinnitus was not identified upon 
enlistment or for decades thereafter.  The Veteran has 
specifically testified that he does not recall any ringing, 
buzzing, or tinnitus prior to service.   See the July 2009 
hearing transcript, pages 11 and 12.  

As such, there is no "clear and unmistakable evidence" of 
record demonstrating that the Veteran's tinnitus existed prior to 
service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner, 
supra.  The presumption of soundness upon enlistment has 
therefore not been rebutted with respect to this issue.  

Therefore, in order to establish service connection for the 
claimed disorder on a direct basis, there must be (1) evidence of 
a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the two.  See Hickson, 12 Vet. App. at 253.  

With respect to Hickson element (1), current disability, it is 
undisputed that the Veteran currently has tinnitus.  See the June 
2008 VA examiner's report, page 2.  

With respect to Hickson element (2), in-service injury or 
disease, the Veteran asserts that he sustained acoustic trauma in 
service from whining high-pitched motors, motors for air-handling 
systems, and motors on magnetic storage drums, while serving as 
an electronic computer technician.  See the Veteran's June 2008 
VA examiner's report.  Indeed, the Veteran is competent to 
testify as to observable events, and his DD-214 confirms his 
occupational specialty as an electronic computer repairman.  The 
Board finds no reason to disbelieve the Veteran's assertion 
regarding in-service noise exposure.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Thus, in-service injury to the ears is 
demonstrated.  

With respect to crucial Hickson element (3), nexus or 
relationship, the June 2008 VA examiner pertinently determined 
after a review of the Veteran's medical history and upon 
examination of the Veteran's hearing acuity that the Veteran's 
tinnitus is "less likely as not" caused by or a result of 
military noise exposure.  See the June 2008 VA examiner's report, 
page 4.  In a September 2008 Addendum Report, the examiner 
explained the following: 

There is a high correlation between hearing loss, 
tinnitus and noise exposure.  The literature clearly 
indicates when enough noise exposure occurs there will 
be [a] shift in hearing thresholds and a report of 
tinnitus would be consistent with this change of 
hearing.  Conversely (which is the case here) if there 
is no hearing change from noise exposure then it is 
less likely as not the reported tinnitus occurred from 
the noise exposure during the service.  It is more 
likely the tinnitus was a result of the same noise 
exposure which caused the hearing loss which was not 
from service.
      
See the June 2008 VA examiner's September 2008 Addendum Report.  

There is no medical opinion of record contrary to the reasoned 
opinion of the June 2008 VA examiner.  As above, the Veteran has 
had ample opportunity to secure medical evidence in his favor and 
submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 
5107(a) (West 2002) [it is a claimant's responsibility to support 
a claim for VA benefits].

The Board notes that neither of R.C.'s opinions dated in June 
2008 or August 2009 include an opinion as to whether the 
Veteran's tinnitus alone was related to in-service noise 
exposure.  Rather, in his August 2009 letter, R.C. specifically 
noted that the Veteran's tinnitus was associated with his hearing 
loss.  As discussed above, the Board is denying the Veteran's 
service-connection claim for bilateral hearing loss.

The Board acknowledges the Veteran's assertion that his tinnitus 
had its onset in service, and that he has experienced tinnitus 
continuously since service.               See the July 2008 
hearing transcript, page 13.  The Board recognizes that tinnitus 
is, by definition "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking.  It is usually subjective in 
type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th 
ed. 2003).  Because tinnitus is "subjective," its existence is 
generally determined by whether or not the veteran claims to 
experience it.   For VA purposes, tinnitus has been specifically 
found to be a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

In this regard, the Veteran is certainly competent to testify as 
to continuity of symptomatology of ringing in the ears since 
service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) [noting, in a footnote, that sometimes a layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer].  However, competency is very 
different than credibility.  In light of the evidence of record 
as a whole, the Board finds that the Veteran's subjective 
assertions of continuity, though competent, are not credible.  
 
In this regard, service treatment records, while documenting 
various level of hearing acuity, do not contain any references to 
tinnitus.  Furthermore, the June 2008 VA examiner's Addendum 
Report contained a cogent explanation as to why the Veteran's 
tinnitus did not have its onset during the Veteran's active duty 
service.  In essence, the examiner explained that had the 
acoustic trauma the Veteran experienced in service caused 
tinnitus [as the Veteran contends it does], the Veteran's hearing 
thresholds would have changed during service, because there is a 
"high correlation" between tinnitus, hearing loss, and noise 
exposure.  Since the Veteran's contemporaneous service records 
clearly demonstrate that the Veteran's hearing acuity did not 
change during his 11 years of active duty service [as discussed 
above], it follows that any tinnitus that Veteran currently 
experiences is not due to acoustic trauma experienced during 
service.  See the June 2008 VA examiner's September 2008 Addendum 
Report.  

In other words, the VA examiner relying on his own expertise and 
the medical literature of today, determined that the Veteran's 
tinnitus could not have resulted from in-service noise exposure, 
despite the Veteran's own contentions to the contrary.  Indeed, 
both the current and contemporaneous objective medical evidence 
of record contradict the Veteran's subjective assertion that 
tinnitus began in service.

Moreover, there is no indication of any tinnitus symptomatology 
elsewhere in the Veteran's service treatment records, or at any 
time for decades following service.   Indeed, it was not until 
April 2008 [approximately twenty-seven years following the 
Veteran's separation from service] when the Veteran first 
reported tinnitus to the VA in association with his claim for 
benefits.  See the Veteran's April 2008 Application for 
Compensation and/or Pension.  

The Board is aware of the holding in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006), which notes that the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is competent and credible, the lack of contemporaneous 
medical evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability benefits 
based on that competent lay evidence.

However, Buchanan also states that, as the finder of fact, the 
Board is permitted to determine whether lay evidence is credible 
"in and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Id. at 1337.  The Board may also "weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record."  Id.  

In this case there is contemporaneous evidence of record that 
specifically contradicts the Veteran's assertion that he has had 
continuous problems with tinnitus during and since his active 
duty service, and his assertion that his in-service hearing loss 
complaints included complaints of ringing in his ears.  See the 
July 2009 hearing transcript, page 4.  The Board places greater 
weight of probative value on the Veteran's 1981 audiological 
findings administered upon separation from service 27 years ago 
than it does on the Veteran's recent statements to VA in 
connection with his claim for monetary benefits.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the veteran]; 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the veteran is 
an interested party; personal interest may, however, affect the 
credibility of the evidence].  Indeed, the June 2008 VA examiner 
pertinently explained that these 1981 findings would have 
demonstrated worsening hearing loss had acoustic trauma caused 
tinnitus in-service.  See the June 2008 VA examiner's September 
2009 Addendum Report. 

Moreover, the Veteran's absence of tinnitus complaints [both in-
service and for over two and a half decades after his separation] 
also weighs against the Veteran's assertions of continuity.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
the claimed condition].

Finally, as was discussed above, there is no objective evidence 
of record indicating that the Veteran's current tinnitus 
disability is as likely as not related to his military service.  
Rather the June 2008 VA examiner pertinently opined to the 
contrary, and R.C. similarly linked the Veteran's tinnitus to his 
nonservice-connected hearing loss.  Thus, supporting medical 
evidence of continuity is also lacking in this case.  

For the reasons identified above [i.e. the Veteran's 
contemporaneous treatment reports, the absence of complaint or 
treatment for any tinnitus problems for twenty-seven years 
following service, the June 2008 negative nexus opinion based on 
a review of the record and supported by clinical rationale, and 
the Veteran's potential bias], the Board finds that the Veteran's 
lay testimony lacks probative value when considered in relation 
to all of the evidence of record as a whole.  Continuity of 
symptomatology since service is therefore not demonstrated.  

Accordingly, Hickson element (3), relationship or nexus, has not 
been satisfied, and the Veteran's service-connection claim for 
tinnitus fails on this basis alone.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


